Citation Nr: 0717131	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-31 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from November 1951 to May 
1955.  He was awarded the Purple Heart Medal and Combat 
Infantryman Badge.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, wherein the RO denied the claims on 
appeal.  The appellant timely appealed the January 2004 
rating action to the Board. 


FINDINGS OF FACT

1.  The veteran died in July 2003; the immediate cause of 
death was cardiorespiratory arrest due to, or as a 
consequence of, cerebrovascular accident. 

2.  Service connection was in effect for the following 
disabilities during the veteran's lifetime:  (1) Shell 
fragment wound of the right thigh, buttock and abdomen with 
residual scar, evaluated as 40 percent disabling; (2) Shell 
fragment wound of the abdomen, evaluated as 10 percent 
disabling; (3) Lymphedemia of the right leg, evaluated as 30 
percent disabling; (4) Traumatic loss of the left testicle, 
evaluated as 10 percent disabling; and (5) Low back syndrome 
with severe degenerative joint disease of the lumbar spine, 
evaluated as 40 percent disabling.  A combined scheduler 
rating of 80 percent was in effect from August 8, 1998.

3.  The weight of the evidence is against a link between any 
of the conditions that caused or contributed to the veteran's 
death and a disease or injury in service.

4.  The veteran had been awarded a total disability 
evaluation for compensation purposes due to service-connected 
disabilities (TDIU), effective October 26, 2001. 

5.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding his death, nor was he rated totally 
disabled continuously after his discharge from service in May 
1955 for a period of not less than 5 years immediately 
preceding death.  He was not a former prisoner of war.


CONCLUSIONS OF LAW

1.  A service-connected disability was not a principal or 
contributory cause of death. 
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303, (2006).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also 
provide notice as to veteran status, assignment of a rating, 
and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006). 

Concerning the appellant's § 1318 claim, the VCAA is not 
applicable when the outcome is dependent on interpretation of 
the law rather than the facts.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As will 
be discussed in detail below, even if all of the facts as 
alleged by the appellant, were accepted, the law would 
dictate a denial of her claim.

Regarding the appellant's claims of entitlement to serviced 
connection for the cause of the veteran's death and DIC under 
38 U.S.C.A. § 1318, the RO provided pre-adjudication VCAA 
notice to the appellant in a letter, issued in September 
2003.  The letter provided notice of the evidence necessary 
to substantiate her cause of death and DIC claims.  The 
letter advised the veteran of what evidence she was 
responsible for providing and what evidence VA would 
undertake to obtain, and told her to submit relevant evidence 
in her possession.  

The appellant was not provided with notice regarding ratings 
or effective dates.  Because the claims are being denied, no 
ratings or effective date(s) are being set.  She is, 
therefore, not prejudiced by the absence of notice on these 
elements.

Regarding VA's duty to assist the veteran with her claim for 
service connection for cause of death, all pertinent and 
identified VA and private records have been obtained.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Because there is no competent evidence that a service 
connected disease or disability contributed to the causes of 
the veteran's death, VA is not obligated to obtain an opinion 
as to the etiology of the veteran's demise.

II.  Relevant Laws and Regulations

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing:  (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service incurrence will be presumed for certain chronic 
diseases, such as cardiovascular disease, if manifested to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

Cause of Death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed. 
38 C.F.R. § 3.312(c)(3).

The criteria for establishing entitlement to compensation for 
the cause of death are those governing the establishment of 
service connection under 38 U.S.C.A, Chapter 11 (West 2002 & 
Supp. 2006).  38 U.S.C.A. § 1310(a).

III.  Factual Background

The appellant maintains that the veteran's numerous service-
connected disabilities caused him to develop hypertension, 
which, in turn, led to cardio respiratory arrest and death. 

At the time of the veteran's death service connection was in 
effect for the following disabilities: (1) Shell fragment 
wound of the right thigh, buttock and abdomen with residual 
scar, evaluated as 40 percent disabling; (2) Shell fragment 
wound of the abdomen, evaluated as 10 percent disabling; (3) 
Lymphedemia of the right leg, evaluated as 30 percent 
disabling; (4) Traumatic loss of the left testicle, evaluated 
as 10 percent disabling; and (5) Low back syndrome with 
severe degenerative joint disease of the lumbar spine, 
evaluated as 40 percent disabling.  A combined scheduler 
rating of 80 percent was in effect from August 8, 1998.

The veteran's service medical records contain two elevated 
blood pressure readings- 110/90 and 122/90--both of which 
were taken on September 11, 1952.  A May 1955 service 
separation examination report reflects that the veteran's 
heart was found to have been "normal" at discharge.  X-rays 
of the chest were also reported as "normal."  The veteran's 
blood pressure was listed as 104/70.  (Parenthetically, the 
Board observes that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2006), Note (1)).

Voluminous private and VA post-service medical evidence, 
dating from September 1955 to July 2003, are of record.  When 
examined by VA in September 1955, four months after his 
discharge from service, the veteran's blood pressure was 
noted to have been 130/100.  At that time, a clinical 
impression of "question of arterial hypertension" was 
entered.  Upon referral to a cardiac consult, no 
cardiovascular disease was found.  

Thereafter, the first clinical evidence of any cardiovascular 
disorder was in the early 1970's.  An August 1975 report, 
prepared by Hospital De Damas, contained elevated blood 
pressure readings of 180/100 and 140/90 in December 1973 and 
July 1978, respectively.  The physician reported that since 
1973, the veteran had experienced elevated blood pressure 
readings that were associated with dizziness, palpitations 
and episodes of anxiety.  A diagnosis of hypertensive 
vascular disease was entered.  

A March 2000 VA general medical examination report contains a 
diagnosis of "high blood pressure." 

By an April 2002 rating action, the RO granted entitlement to 
TDIU, effective October 26, 2001. 


The veteran's final private hospitalization records, dated 
from June to July 2003, reveal that he was admitted on June 
27, 2003, for fever, cough, an elevated white blood count, 
and dehydration.  He was noted to have been hospitalized one 
week previously for pneumonia.  A history of Alzheimer's 
disease was also reported.  At the time of admission, the 
veteran denied any chest pain.  An examination of the heart 
was essentially normal.  X-rays of the chest were within 
normal limits.  The principal diagnoses listed at discharge 
in July 2003 were:  (1) Clinical sepsis; (2) Pneumonia left 
base, aspiration; (3) Moderate dehydration; (4) Alzheimer's 
disease; and (5) recurrent "mucsoaspiration." 

The death certificate shows that the veteran died later in 
July 2003.  The immediate cause of death was cardio 
respiratory arrest due to, or as a consequence of, 
cerebrovascular accident. 

IV.  Legal Analysis

1.  Cause of Death Claim

The first element of a successful service connection claim, a 
current disability, is satisfied by the evidence of the 
disabilities that caused the veteran's death.

There is also competent evidence of in-service incurrence of 
an injury.  In this regard, as noted in the preceding 
paragraphs, there were two elevated blood pressure readings 
noted in service.  

The missing element in this claim is competent evidence 
linking the conditions causing the veteran's death to a 
disease or injury in service.

While there is evidence of elevated blood pressure readings 
in service and within one year of service, there is no 
competent evidence linking hypertension to the fatal 
cerebrovascular accident with resultant cardio-respiratory 
arrest. 

A number of other serious diseases were identified proximate 
to the time of the veteran's death, but again, there is no 
competent evidence linking these diseases to service or to a 
service connected disease or disability.

Although the appellant has expressed a belief that the 
veteran died from a disability related to his military 
service, and implicates hypertension in this connection, 
there is no medical evidence to support her assertions.  As a 
layperson without medical training and expertise, she is not 
competent to provide probative opinions regarding medical 
causation.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
lay person is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, her opinion in 
this matter does not constitute competent evidence of the 
required nexus.

The doctrine of reasonable doubt provides that when the 
evidence is evenly balanced, or in equipoise, doubt is 
resolved in favor of the claimant, and the claimant prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, because there is no competent evidence of a 
link between the causes of the veteran's death and his active 
military service, the evidence is not in equipoise. Thus, the 
doctrine of reasonable doubt has no applicability.

Because, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death, the claim is denied. See 38 
U.S.C.A. § 1310; 38C.F.R. § 3.312.

2.  DIC Claim

If a veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to DIC 
benefits.  Under 38 U.S.C.A. § 1318(a) benefits are payable 
to the surviving spouse of a deceased veteran in the same 
manner as if the death were service connected.  A deceased 
veteran for purposes of this provision is a veteran who dies 
not as the result of his or her own willful misconduct and 
who either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b) (West 2002); 38 C.F.R. § 3.22 (2006).

"Entitled to receive" means that at the time of death the 
veteran had service-connected disabilities rated totally 
disabling by VA, but was not receiving compensation because, 
in part, the veteran had applied for compensation but had not 
received total disability compensation due solely to clear 
and unmistakable error (CUE) in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date.  38 C.F.R. § 3.22(b)(3).  The service-
connected disabilities must have been either continuously 
rated totally disabling for 10 or more years immediately 
preceding death, or continuously rated totally disabling for 
at least 5 years from the date of the veteran's separation 
from service. The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2006).

"Hypothetical entitlement" to DIC benefits under 38 U.S.C.A. 
§ 1318 was possible for claims filed prior to January 21, 
2000, the effective date of the VA regulation prohibiting 
"hypothetical entitlement."  Rodriguez v. Nicholson, 19 Vet. 
App. 275 (2005).  As the appellant's claim was received by VA 
in July 2003, such consideration is not warranted.

In this case, TDIU was in effect from October 26, 2001, until 
the date of his death on July 27, 2003.  That period is less 
than 10 years.  The veteran separated from service in May 
1955, more than 10 years prior to his death, and he was not a 
former prisoner of war.  The appellant has not alleged CUE in 
any prior VA decision.

In essence, the facts of this case are not in dispute and the 
law is dispositive.  The veteran was not in receipt of a 
qualifying rating for the 10 years immediately preceding his 
death.

Accordingly, the claim will be denied because of the absence 
of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied. 

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


